Exhibit 12 CONSOLIDATED EARNINGS RATIOS The following table sets forth, for the years and periods indicated, Protective Life Insurance Company’s(the“Company”) ratios of: · Consolidated earnings to fixed charges. · Consolidated earnings to fixed charges before interest credited on investment products. Six Months Ended June 30 Year Ended December 31 2007 2006 2006 2005 2004 2003 2002 Ratio of Consolidated Earnings to Fixed Charges(1) 1.4 1.6 1.5 1.5 1.6 1.5 1.3 Ratio of Consolidated Earnings to Fixed Charges Before Interest Credited on Investment Products(2) 10.6 26.2 20.1 38.5 46.4 83.4 49.1 (1) The Company calculates the ratio of “Consolidated Earnings to Fixed Charges” by dividing the sum of income from continuing operations before income tax (BT), interest expense (which includes an estimate of the interest component of operating lease expense) (I) and interest credited on investment products (IP) by the sum of interest expense (I) and interest credited on investment products (IP).The formula for this ratio is: (BT+I+IP)/(I+IP).The Company continues to sell investment products that credit interest to the contractholder.Investment products include products such as guaranteed investment contracts, annuities, and variable universal life insurance policies.The inclusion of interest credited on investment products results in a negative impact on the ratio of earnings to fixed charges because the effect of increases in interest credited to contractholders more than offsets the effect of the increases in earnings. (2) The Company calculates the ratio of “Consolidated Earnings to Fixed Charges Before Interest Credited on Investment Products” by dividing the sum of income from continuing operations before income tax (BT) and interest expense (I) by interest expense (I).The formula for this calculation, therefore, would be: (BT+I)/I. Exhibit 12 (continued) COMPUTATION OF CONSOLIDATED EARNINGS RATIOS (Dollars in thousands) Six Months Ended June 30 Year Ended December 31 2007 2006 2006 2005 2004 2003 2002 Computation of Ratio of Consolidated Earnings to Fixed Charges Income from Continuing Operations before Income Tax $ 215,429 $ 219,525 $ 419,748 $ 361,215 $ 371,163 $ 349,972 $ 241,623 Add Interest Expense 22,452 8,728 22,012 9,632 8,167 4,249 5,019 Add Interest Credited on Investment Products 494,214 379,760 891,627 726,301 649,216 647,695 900,930 Earnings before Interest, Interest Credited on Investment Products and Taxes $ 732,095 $ 608,013 $ 1,333,387 $ 1,097,148 $ 1,028,546 $ 1,001,916 $ 1,147,572 Earnings before Interest, Interest Credited on Investment Products and Taxes Divided by Interest expense and Interest Credited on Investment Products 1.4 1.6 1.5 1.5 1.6 1.5 1.3 Computation of Ratio of Consolidated Earnings to Fixed Charges Before Interest Credited on Investment Products Income from Continuing Operations before Income Tax $ 215,429 $ 219,525 $ 419,748 $ 361,215 $ 371,163 $ 349,972 $ 241,623 Add Interest Expense 22,452 8,728 22,012 9,632 8,167 4,249 5,019 Earnings before Interest and Taxes $ 237,881 $ 228,253 $ 441,760 $ 370,847 $ 379,330 $ 354,221 $ 246,642 Earnings before Interest and Taxes Divided by Interest Expense 10.6 26.2 20.1 38.5 46.4 83.4 49.1
